                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

STUDIO 417, INC., et al.,                            )
                                                     )
                Plaintiffs,                          )
                                                     )
       v.                                            )      Case No. 20-cv-03127-SRB
                                                     )
THE CINCINNATI INSURANCE COMPANY,                    )
                                                     )
                Defendant.                           )

                                            ORDER

       Before the Court is Plaintiffs’ Amended Motion for Appointment of Interim Class Counsel

(Doc. #58). After reviewing the relevant factors pursuant to Federal Rule of Civil Procedure 23(g),

the motion is GRANTED. The Court hereby appoints the following Interim Class Counsel:

   1. Patrick J. Stueve
      Stueve Siegel Hanson, LLP
      460 Nichols Road, Suite 200
      Kansas City, Missouri, 64108

   2. Dawn M. Parsons
      Shaffer Lombardo Shurin, P.C.
      2001 Wyandotte Street
      Kansas City, Missouri 64108

   3. Sarah S. Ruane
      Wagstaff & Cartmell LLP
      4740 Grand Avenue, Suite 300
      Kansas City, MO 64112

   4. Thomas A. Rottinghaus
      Wagstaff & Cartmell LLP
      4740 Grand Avenue, Suite 300
      Kansas City, MO 64112

       Interim Class Counsel shall act on behalf of the putative class before the Court determines

whether to certify the action as a class action. Fed. R. Civ. P. 23(g)(3). They shall also be

responsible for any settlement negotiations with Defendant that would propose to resolve claims



            Case 6:20-cv-03127-SRB Document 65 Filed 10/23/20 Page 1 of 2
on a class-wide or aggregate basis. Plaintiffs’ original Motion for Appointment of Interim Class

Counsel (Doc. #57) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE
Dated: October 23, 2020




                                               2

         Case 6:20-cv-03127-SRB Document 65 Filed 10/23/20 Page 2 of 2
